Citation Nr: 1604891	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a deviated nasal septum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from August 1985 to August 1990, and from May 1992 to July 2008.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in Winston-Salem, North Carolina certified this case to the Board on appeal.

The Board notes that the Veteran requested a Travel Board hearing in his May 2014 VA Form 9.  An August 2014 letter informed the Veteran that he had been placed on the list of persons wanting a Travel Board hearing, and advised him of other options.  In September 2014, VA received the Veteran's response that he wanted to withdraw his request for a Board hearing.  As such, there are no outstanding hearing requests.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 

The issues of entitlement to service connection for bruxism, entitlement to service connection for headaches, to include as secondary to claimed bruxism, entitlement to service connection for a jaw disorder, to include temporomandibular dysfunction disorder, and as secondary to claimed bruxism, entitlement to service connection for bilateral hearing loss, to include a secondary to claimed bruxism, and entitlement to service connection for facial changes, to include as secondary to claimed bruxism, have been raised by the record in a June 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's service connection claims for GERD and a deviated nasal septum, the Board finds that a remand is necessary to obtain VA examinations and medical opinions.  See 38 C.F.R. § 3.159(c)(4) (West 2014); McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Although the Veteran was afforded a VA general medical examination in April 2008, medical examinations that specifically address the issues on appeal and include opinions on whether the disorders are related to service have not been obtained.

Regarding the GERD claim, a March 2012 private treatment record indicates a current diagnosis of GERD.  The Veteran contends that he began to have symptoms of GERD before his retirement from active duty in 2008, and the symptoms have existed since that time.  See February 2012 Claim.  The Veteran is competent to provide statements that these symptoms have been present since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran also asserted that his GERD was "aggravated" by the open-air burn pits, sand storms, and air pollution that he encountered during his deployments to Afghanistan, Kuwait, Qatar, Egypt, and Korea.  See August 2014 Statement in Support of Claim.  The Board notes that the presumption of soundness applies to both of the Veteran's periods of active service as there is no August 1985 entrance examination of record and the May 1992 entrance examination did not document any abnormalities related to GERD.  Thus, the Veteran should be provided with a VA examination to determine whether his GERD is either etiologically related to active service.

Also regarding the GERD claim, the Veteran appears to raise the issue of whether he has gastrointestinal symptoms related to service in Southwest Asia.  See 38 C.F.R. § 3.317 (2015); August 2014 Statement.  He alleges service in Kuwait and Doha, Qatar.  The claims file does not contain the Veteran's complete set of personnel records; accordingly, such service is not yet verified.  This must be accomplished on remand.

Regarding the deviated nasal septum claim, an August 2013 VA treatment record suggests that the Veteran has a current diagnosis of nasal septum deviation.  The Veteran contends that his deviated nasal septum occurred during service, and he has continued to experience symptoms associated with this disorder since service.  See January 2013 Claim.  To substantiate this contention, the Veteran submitted photographs that were reportedly taken during service to demonstrate that his nose was crooked at that time.  See August 2013 Statement in Support of Claim.  The Veteran also opined that his deviated nasal septum is related to certain in-service events, including congestion and sinusitis, having his having his eye glasses hit while he was wearing them, boxing in the infantry, and deployments.  See January 2013 Claim; August 2014 Statement in Support of Claim.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.

The Veteran also appears to receive treatment from the Fayetteville VA Medical Center.  As the case is already being remanded, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Fayetteville VA Medical Center dated since October 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Obtain the Veteran's service personnel records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Make a determination, and document for the claims file, regarding whether the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  

5.  After associating all additional records with the claims file, schedule a VA examination to determine the nature and etiology of the Veteran's claimed GERD.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must elicit a full history from the Veteran regarding his GERD.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation based on the facts of this case and any relevant medical principles.

First, the examiner must clearly identify whether the Veteran has a current diagnosis of GERD.  

Second, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the GERD had its onset in or is otherwise related to either period of active service?

Third, and only if the AOJ determines the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, the examiner must opine whether there are symptoms that are not attributable to a known clinical diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness.  

The examiner must address the following:  (1) the Veteran's August 2014 statement that his GERD was aggravated by his exposure to open-air burn pits, sand storms, and air pollution during his deployments; (2) the Veteran's February 2012 statement that since his time in the military, he has experienced difficulty swallowing, chest pain, and frequent coughing while eating; (3) the January 2013 statement from the Veteran's wife in which she stated that since they were married in 1997, the Veteran had symptoms such as hesitation and coughing while eating, heartburn, and difficulty swallowing; (4) the August 2001 service examination's finding that the Veteran's G-U system was abnormal; and (5) the Veteran's in-service complaints of a sore throat in August 2001, October 2005, and March 2005.

6.  After associating all additional records with the claims file, schedule a VA examination to determine the nature and etiology of the Veteran's claimed deviated nasal septum.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must elicit a full history from the Veteran regarding his deviated nasal septum.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation based on the facts of this case and any relevant medical principles.

First, the examiner must clearly identify whether the Veteran has a current diagnosis of a deviated nasal septum.  Second, if it is determined that the Veteran has a current diagnosis, the examiner must provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that such a disorder manifested in or is otherwise related to service.

In rendering this opinion, the examiner must address the following:  (1) the Veteran's January 2013 statement that he experienced facial pain, headaches, congestion, sinus infections, loud breathing, and snoring during service; (2) the Veteran's August 2014 statement that his deviated nasal septum is related to the congestion and sinusitis he experienced during service; (3) the March 2005 service treatment record that noted the Veteran's complaints of difficulty breathing and shortness of breath; (4) the Veteran's August 2014 statement that his deviated nasal septum was caused by having his glasses hit while he wore them during service; (5) the Veteran's January 2013 statement describing certain activities in the military that could have caused his deviated nasal septum; (6) the photographs submitted by the Veteran in August 2013 that reportedly show that his nose was crooked during service; (7) the Veteran's January 2013 statement that for many years, his nose had been crooked and he had suffered from difficulty breathing; (8) the April 2008 VA examination in which the examiner stated that the Veteran's nasal septum was in the midline; (9) the August 2013 VA treatment record's statement that the Veteran had a left nasal obstruction and a history of trauma; and (10) the August 2013 statements from the Veterans wife, parents, and friend.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

